Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 13 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Albert Penilla on June 6, 2022. The application has been amended for following claims:
(Currently amended) A method for rendering mixed reality video, comprising:
capturing head mounted display (HMD) game play by a user of a video game being executed on a computing system, the HMD game play being captured from game play point of view (POV) based on a viewing direction of the user while wearing the HMID; 
identifying, by the computing system, a coordinate location of a camera having a camera POV used to view the user during the HMD game play and capturing video from the camera POV; 
replaying the HMD game play using metadata captured during the HMD game play to adjust the game play POV to align with the camera POV, said replaying causing the adjusted game play POV to have a different viewing angle into the HMD game play than the game play POV, wherein replaying the HMD game play generates video frames for video from said adjusted game play POV; and 
rendering a mixed reality video by compositing video from the HMD game play after said adjusting of the game play POV and said captured video from the camera POV, the rendering includes removal of a background captured in the video from the camera POV, such that the user appears partially within a scene of the video game when rendered in said mixed reality video.

15. (Currently amended) A method for rendering mixed reality video, comprising: 
capturing head mounted display (HMD) game play by a user of a video game being executed on a computing system, the HMD game play being captured from game play point of view (POV) based on a viewing direction of the user while wearing the HMD; identifying, by the computing system, a coordinate location of a camera having a camera POV used to view the user during the HMD game play and capturing video from the camera POV; 
replaying the HMD game play using metadata captured during the HMD game play to adjust the game play POV to set a view offset with respect to the camera POV, said replaying causing the adjusted game play POV to have a different viewing angle into the HMD game play than the game play POV, wherein replaying the HMD game play generates video frames for video from said adjusted game play POV; and 
rendering a mixed reality video by compositing video from the HMD game play after said adjusting of the game play POV and said captured video from the camera POV, the rendering includes removal of a background captured in the video from the camera POV, such that the user appears partially within a scene of the video game when rendered in said mixed reality video.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the instant application discloses a game console to render the recorded virtual content for display on HMD, a user’s HMD and a scene camera to capture the user in the scene, the relationship of these devices is represented by Fig 1B below:

    PNG
    media_image1.png
    295
    435
    media_image1.png
    Greyscale

Further, the instant applicant cites replaying the HMD game play using metadata captured during the HMD game play to adjust the game play point of view (POV) to align with the camera POV, said replaying causing the adjusted game play POV to have a different viewing angle into the HMO game play than the game play POV, wherein replaying the HMD game play generates video frames for video from said adjusted game play POV, see also Fig 2B below:

    PNG
    media_image2.png
    722
    533
    media_image2.png
    Greyscale

 The prior art of the record fails to teach above feature cited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612